DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the Invention of Group I, Claims 1-7, 12-15, 27, 31-32 and 34 in the reply filed on 6/23/2022 is acknowledged.
Claims 8-11 and 16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/23/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance: 
Claim 15 recites the broad recitation “between about 1 mm and about 5 mm”, and the claim also recites “between about 1.5 mm and about 4.5 mm”, “between about 2 mm and about 4 mm” and about 3 mm”, which are the narrower statements of the range/limitation; 
Claim 31 recites the broad recitation “from 5 to 15”, and the claim also recites “from 4 and 8”, which is the narrower statement of the range/limitation; and
Claim 31 recites the broad recitation “from 15,000 to 40,000”, and the claim also recites “from 30,000 to 40,000”, which is the narrower statement of the range/limitation;
 The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 31 recites the limitation “from 4 and 8”, which makes no sense. For the purpose of this examination, the limitation is construed to be “from 4 to 8.”  Applicant is invited to correct or clarify the limitation in the response to this Office Action.

International Search Report
BRITISH AMERICAN TOBACCO CO (WO 2013/000967 A1), KREGLINGER C. TH. (BE 556130 A), CANTRELL ET AL (US 4506683 A), GAY JOEL (US 2017/0105447 A1), LAUNSTEIN MICHAEL (US 2005/0115578 A1), BRITISH AMERICAN TOBACCO CO (WO 2013/164624 A1)  and SUPLA ETS (GB 1222789 A) were cited as  “X” and/or “Y” references in the International Search Report for International Application PCT/US2018/052782, to which the instant application claims priority.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-5, 7, 12-13 and 32 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2)  as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Penrose et al (US 2014/0332014), alternative embodiment 1.
Claim 1: In alternative embodiment 1, Penrose et al discloses a filter unit 20 for a smoking article (Abs, [0006], [0023]).  With respect to the embodiment depicted in annotated Figure 14 below, filter unit 20 comprises a tubular filtration region 22 (tube)

 formed from filtering material ([0043], [0065], [0105]) and having a first portion A and a second portion B, wherein an inner diameter a of the first portion is different from an inner diameter b of the second portion.  Note that the first and second portions are not defined in the claim and are thus arbitrarily selected for this examination.  Any arbitrary dividing line between portions A and B would have ben obvious to one of ordinary skill in the art.
Claim 4:  The inner diameter of at least part of the second portion B is greater than the inner diameter of the first portion A. 
Claim 5: The outer diameter of the second portion B is substantially the same as the outer diameter of the first portion A. 
Claim 7: Each of the first portion A and the second portion B has a respective first end at the right side of the portion and a respective second end at the left side of the portion, and the second end of the first portion adjoins the first end of the second portion and has an inner diameter substantially the same as the first end of the second portion.
Claim 12: The filter unit 20 further comprises a cylindrical filtration region 21 (reads on a cylindrical element) [0065].  In some embodiments, the cylindrical filtration region 21 and tubular filtration region 22 are wrapped in a plug wrap 23 (reads on a sleeve that at least partially each of the tube and cylindrical element) [0069].
Claim 13: The cylindrical element is formed from a filter material [0065].
Claim 32: A smoking article comprising the inventive filter is disclosed ([0030], [0064], Fig. 1).

Claims 1, 2, 5, 12-13 and 32 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2)  as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Penrose et al (US 2014/0332014), alternative embodiment 2.
Claim 1: in alternative embodiment 2, Penrose et al discloses a filter unit 20 for a smoking article (Abs, [0006], [0023]).  With respect to the embodiment depicted in Figure 11, filter unit 20 comprises a tubular filtration region 22 (tube) formed from filtering material and further comprises an upstream portion 22A (first portion)and a downstream portion 22B (second portion). The two portions 22A and 22B may have different diameters in an embodiment ([0040], [0065], [0102]), therefore an embodiment wherein portions 22A and 22B have different diameters is disclosed or at least would have ben obvious to one of ordinary skill in the art.
Claim 2: The second portion 22B is at a distal end of the filter unit.
Claim 5: The outer diameter of the second portion  is substantially the same as the outer diameter of the first portion. 
Claim 12: The filter unit 20 further comprises a cylindrical filtration region 21 (reads on a cylindrical element) [0065].  In some embodiments, the cylindrical filtration region 21 and tubular filtration region 22 are wrapped in a plug wrap (reads on a sleeve that at least partially each of the tube and cylindrical element) [0069].
Claim 13: The cylindrical element is formed from a filter material [0065].
Claim 32: A smoking article comprising the inventive filter is disclosed ([0030], [0064], Fig. 1).

Claims  4, 15, 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Penrose et al.
Claim 4: With respect to alternative embodiment 2, discussed above, Penrose et al discloses that two portions 22A and 22B may have different diameters.  Absent convincing evidence of unexpected results, it would have been obvious to one of ordinary skill in the art to form the filter with the second section 22B having an inner diameter greater than the inner diameter of the first section 22A with a reasonable expectation of success in obtaining a suitable filter unit for a smoking article.
Claim 15 (either alternative embodiment): Penrose et al does not disclose an inner diameter of the tube.  However, the inner diameter of the tube comprises a recess 25 that is intended to accept an insert unit 30 ([0071], Fig. 1).  In some embodiments, the shape of the recess is designed to match the shape of the filter insert unit 30 [0071].  The  insert 30 may have varying dimensions, such as length and diameter, and may be used in conjunction with smoking articles of varying dimensions [0074]. Therefore, the inner diameter of the recess 25 is a result effective variable that can be determined by one of ordinary skill in the art to accommodate the insert selected for the particular smoking article to be used with the filter.  
Claims 27 and 34 (either alternative embodiment): Penrose et al discloses kit of parts comprising an insertable filter unit and a smoking article filter according to the invention ([0027], [0170], Claim 30).  The smoking article filter comprises a connecting portion for connecting the filter to a smoking article (Claim 23).  Although not explicitly disclosed, since the filter comprises a connecting portion for connecting the filter to a smoking article, including a smoking article in the kit for the filter to connect to would have been obvious to one of ordinary skill in the art.  
Regarding Claim 27, the filter in the kit comprises a connecting portion for connecting the filter to a smoking article, thus is obviously arranged to be coupled to a smoking article by the user.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Penrose et al  as applied to claim 1 above, and further in view of Sanderson et al (US 2005/0283958). 
The disclosure of Penrose is used as above for either alternative embodiment 1 or 2.  Penrose et al does not disclose that the filter material comprises a filter tow.  However, Penrose et al does disclose that the cylindrical filtration region 21 and the tubular filtration region 22 may be formed from filtration material such as fibrous cellulose acetate or other material known in the art [0065].  
Sanderson et al teaches that cellulose acetate used in cigarette filters is in general made from a tow of cellulose acetate fibers that typically have a denier per filament (dpf) from 1 to 10 and a total denier ranging from 10,000 to 100,000 ([0023]-[0025]).  Therefore, absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to select a cellulose acetate tow having a claimed dpf and total denier for the filter material of Penrose et al in view of Sanderson et al with a reasonable expectation of success in obtaining a suitable filter unit for a smoking article.

Claims 1, 5, 7, 12-14 and 31-32 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2)  as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Banerjee et al (US 5839449), interpretation 1.
Claim 1: Banerjee et al discloses a cylindrical (see Fig. 2 cross section of filter element) filter element 14 for a filtered cigarette (smoking article) 10 comprising a filter segment 18 having a cylindrical cavity 20 formed coaxially therein and having an open end at the tobacco rod 12 and tapering to a closed end at vertex 22 (Abs, col 3, line 58 to col 4, line 2, Fig. 1).  In Fig. 1 as annotated below, the filter segment is made from a cellulose acetate tow (filter material) (col 4, lines 8-12) and includes a tubular section (tube) comprising a first portion A and a second portion B, wherein an inner diameter of the first portion is different from an inner diameter of the second portion.  
 Fig. 1
Claim 5: The outer diameter of the second portion B  is substantially the same as the outer diameter of the first portion A. 
Claim 7: Each of the first portion A and the second portion B has a respective first end at the right side of the portion and a respective second end at the left side of the portion, and the second end of the first portion adjoins the first end of the second portion and has an inner diameter substantially the same as the first end of the second portion.
Claim 12: The filter unit 20 further comprises a cylindrical filtration region C (reads on a cylindrical element) col 4, lines 2-3).  In some embodiments, the cylindrical filtration region C and tubular filtration region (A,B) are wrapped in a plug wrap (reads on a sleeve that at least partially each of the tube and cylindrical element) (col 1, line 65 to col 2, line 1).
Claim 13: The cylindrical element is formed from a filter material (col 2, lines 10-14).
Claim 14: A diameter of the cavity of approximately 4 mm is disclosed (col 2, lines 14-16), which corresponds to an inner diameter of the tube.
Claim 31: The filter comprises a filter tow with a dpf of 5 and a total denier of 40,000 (col 2, lines 8-9).
Claim 32: A smoking article comprising the inventive filter is disclosed (Abs, col 1, lines 51-56).

Claims 1, 5, 7, 12-14 and 31-32 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2)  as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Banerjee et al (US 5839449), alternative interpretation 2.
Claim 1: In alternative interpretation 2, Banerjee et al discloses a cylindrical (see Fig. 2 cross section of filter element) filter element 14 for a filtered cigarette (smoking article) 10 comprising a filter segment 18 having a cylindrical cavity 20 formed coaxially therein having an open end at the tobacco rod 12 and tapering to a closed end at vertex 22 (Abs, col 3, line 58 to col 4, line 2, Fig. 1).  In Fig. 1 as annotated above, the filter segment made from a cellulose acetate tow (filter material) includes a tubular section (tube) comprising a first portion B and a second portion A, wherein an inner diameter of the first portion is different from an inner diameter of the second portion.  
Claim 2: The second portion A is at a distal end of the filter unit.
Claim 4: The inner diameter of at least part of the second portion A is greater than an inner diameter of the first portion B
Claim 5: The outer diameter of the second portion A  is substantially the same as the outer diameter of the first portion B. 
Claim 7: Each of the first portion B and the second portion A has a respective first end at the left side of the portion and a respective second end at the right side of the portion, and the second end of the first portion adjoins the first end of the second portion and has an inner diameter substantially the same as the first end of the second portion.
Claim 12: The filter unit 20 further comprises a cylindrical filtration region C (reads on a cylindrical element) (col 4, lines 2-3).  In some embodiments, the cylindrical filtration region C and tubular filtration region (A,B) are wrapped in a plug wrap (reads on a sleeve that at least partially each of the tube and cylindrical element) (col 1, line 65 to col 2, line 1).
Claim 13: The cylindrical element is formed from a filter material (col 2, lines 10-14).
Claim 15: A diameter of the cavity of approximately 4 mm is disclosed (col 2, lines 14-16), which corresponds to an inner diameter of the tube.
Claim 31: The filter comprises two filter tow with a dpf of 5 and a total denier of 40,000 (col 2, lines 8-9).
Claim 32: A smoking article comprising the inventive filter is disclosed (Abs, col 1, lines 51-56).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7, 12-14, 32 and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7, 10, 12, 14 and 16 of copending Application No. 16/648730 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application recite the limitations of the instant Claims, except for forming the tube of filter material.  However, the claims are to a filter unit for a smoking article, therefore it would have been obvious to one of ordinary skill in the art to form the tube of a filter material typically used in smoking article filters.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or reasonably suggest a filter unit as claimed wherein the second portion includes a chamfer resulting in an inner diameter of at least part of the second portion being greater than an inner diameter of the first portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748